          Case 1:20-vv-00436-UNJ Document 32 Filed 02/05/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-436V
                                        UNPUBLISHED


    MARYAM EBRAHIMI,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: December 14, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT 1

       On April 15, 2020, Maryam Ebrahimi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her February 11, 2019 influneza (“flu”) vaccination. See Petition at 1-4. The
case was assigned to the Special Processing Unit of the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00436-UNJ Document 32 Filed 02/05/21 Page 2 of 2




      On December 10, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1, 5. Specifically, Respondent indicates that

       [m]edical personnel at the Division of Injury Compensation Programs,
       Department of Health and Human Services (“DICP”), have reviewed the
       petition and medical records filed in the case. It is respondent’s position that
       petitioner has satisfied the criteria set forth in the Vaccine Injury Table
       (“Table”) and the Qualifications and Aids to Interpretation (“QAI”).

Id. at 4-5 (citing 42 C.F.R. §§ 100.3(a)(XIV)(D), 100.3(c)(15)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
